internal_revenue_service number release date index number --------------------- ------------------------ ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc ita plr-150850-07 date date legend taxpayer employer assignee annuity issuer date a date b -------------------------------------------------------------------------------------------- ------------------------ ----------------------------------------------- ------------------------------------------------------ ------------------------------------------- ------------- ------------- dear ------------------- this responds to your letter dated date requesting a ruling on the proper federal_income_tax treatment for certain periodic_payments the taxpayer will receive in settlement of various claims against employer requested rulings the taxpayer will not be in actual or constructive receipt of periodic_payments until she receives the applicable cash payment the taxpayer will include each of the periodic_payments in her income in the year in which she receives such payment plr-150850-07 applicable facts the taxpayer files her federal_income_tax return on a calendar_year basis under the cash_receipts_and_disbursements_method of accounting the taxpayer has asserted that from date a to date b while employed by employer she was subjected to a pattern of hostile employment practices taxpayer filed a complaint seeking damages arising from alleged lost overtime wages the wage claim and from alleged non-physical injuries including emotional distress and mental anguish the non-wage claim and together with the wage claim the claims as a result of negotiations taxpayer and employer the parties agreed to settle taxpayer’s claims under a proposed settlement agreement and release employer agrees to pay taxpayer an initial lump sum of cash the lump sum payment in settlement of her wage claim together with a specified schedule of periodic_payments the periodic_payments in settlement of her non-wage claim in the settlement agreement and release taxpayer will agree that she may change neither the timing nor the amount of the periodic_payments in order to accelerate defer increase or decrease such payments taxpayer further will agree that she may not sell mortgage encumber or anticipate all or any portion of the periodic_payments by assignment or other means the settlement agreement and release reserves the right of the employer to enter into a non-qualified assignment under which the assignment company assignee will make the periodic_payments directly to the taxpayer furthermore as part of the settlement agreement and release taxpayer will agree to allow employer to enter into a non-qualified assignment with assignee and acknowledges that upon the assignee’s acceptance of a non-qualified assignment the assignee will become the sole obligor with respect to the specified periodic_payments under the nonqualified assignment agreement the assignee agrees for good and valuable consideration to make the periodic_payments to taxpayer under the non-qualified assignment agreement the assignee will make the periodic_payments directly to the taxpayer the assignee’s obligation to make the periodic_payments is no greater than that of employer however the assignee’s obligation to make the periodic_payments will continue regardless of the subsequent bankruptcy or insolvency of the employer the non-qualified assignment will be an irrevocable contract requiring the assignee to make the specified periodic_payments to the taxpayer under no circumstances can the taxpayer elect to receive the commuted value of the remaining periodic_payments plr-150850-07 the assignee’s obligation under the non-qualified assignment to make periodic_payments will be discharged by transmitting by the due_date for each payment a valid check or its electronic equivalent in the specified sum for the taxpayer similar to the settlement agreement and release the non-qualified assignment prohibits changes to the timing or the amount of the periodic_payments and prohibits the taxpayer from accelerating deferring increasing or decreasing the scheduled periodic_payments in addition the taxpayer may not sell assign encumber or anticipate all or any portion of the periodic_payments by assignment the non-qualified assignment further specifies that the taxpayer has no rights against the assignee other than those of an unsecured general_creditor the non-qualified assignment states that all rights of ownership with respect to any annuity_contract purchased by the assignee belong exclusively to the assignee taxpayer will not be a third party beneficiary of any such annuity_contract the non-qualified assignment also states that no assets have been set_aside to secure the periodic_payments by settling her non-wage claim for an agreed schedule of periodic_payments and permitting employer to assign its obligation to make such payments to the assignee the assignment transaction the taxpayer can address her desire to use the settlement as a source for meeting future needs including retraining and financial planning the taxpayer has represented that the periodic_payments represent compensation to the taxpayer for non-physical personal injuries and sickness she incurred during the course of her employment with employer the periodic_payments represent payments made by employer to settle taxpayer’s non-wage claim and are not wages for federal_income_tax purposes employer’s periodic_payments in settlement of the taxpayer’s non-wage claim will constitute a taxable recovery to the taxpayer pursuant to sec_61 of the internal_revenue_code and are not exempt from federal_income_tax under sec_104 law and analysis pursuant to the non-qualified assignment agreement the assignee will fund the periodic_payments by purchasing an annuity_contract issued by the annuity issuer all rights of ownership and control of such annuity contact shall be and remain vested in the assignee plr-150850-07 sec_451 of the code provides that an item_of_gross_income shall be included in a taxpayer’s gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for as of a different period sec_1_451-1 of the income_tax regulations provides in part that gains profits and income are to be included in gross_income for the taxable_year in which they are actually or constructively received by the taxpayer unless includible for a different year in accordance with the taxpayer’s method_of_accounting sec_1_451-2 of the regulations provides in part income although not actually reduced to a taxpayer’s possession is constructively received by him in the taxable_year during which it is credited to his account set apart for him or otherwise made available so that he may draw upon it at any time or so that he could have drawn upon it during the taxable_year if notice of intention to withdraw had been given however income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions revrul_66_45 1966_1_cb_95 states that the phrase ‘or otherwise made available’ was added to sec_1_451-2 of the regulations to make it clear that it is a right of withdrawal during the taxable_year rather than the formal setting apart or crediting of income which causes income to be constructively received in revrul_67_203 1967_1_cb_105 a winner of the irish sweepstakes reported his income on the cash receipts and disbursements basis and by reason of being a minor his winnings were to be held by the irish court until he reached majority revrul_67_203 holds that the economic_benefit_doctrine applies and requires the inclusion of the present_value of the sweepstakes winnings in the minor's gross_income at the time the funds are paid over to the irish court revrul_2003_115 2003_2_cb_1052 holds that neither the constructive_receipt_doctrine nor the economic_benefit_doctrine applied to a claimant regarding the settlement of a claim under the september victim compensation fund where i the claimant irrevocably elected to receive periodic_payments while the claimant’s control of receipt of payment was subject_to substantial restrictions ii the fund assigned its obligation to make such periodic_payments to an assignment company pursuant to a qualified_assignment described in sec_130 and iii the assignment company funded its obligation to make periodic_payments by purchasing an annuity_contract described in sec_130 219_f2d_523 5th cir holds that a seller is in constructive receipt of income where the buyer agrees to pay the full purchase_price and the seller plr-150850-07 self imposes limitations on an escrow which does not make the sales proceeds any less available to the seller in 62_f2d_505 2d cir a gas company engaged in rate litigation and obtained an interlocutory_order staying reduced rates and directing that money collected in excess be impounded the gas company was permitted to withdraw the impounded money upon issuing a bond the court held that the money was taxable in years earned not in the year litigation was finally terminated because the taxpayer had dominion and control_over the money without any restriction in 103_tc_634 aff’d without op 89_f3d_856 11th cir the taxpayer received a structured_settlement agreement which provided that the defendant’s insurance_company assigned its obligation to assignee who then purchased an annuity from its subsidiary assignee remained the owner of the annuity policy maintained the right to change the beneficiary without the consent of the taxpayer and the taxpayer’s rights under the annuity policy were not greater than those of a general_creditor the tax_court held that the fair_market_value of taxpayer’s right to receive payments under the settlement agreement was not includable income in the year in which the settlement agreement was effected because the promise to pay was neither fixed nor secured the court further held that the doctrine_of constructive receipt was not applicable because the taxpayer did not have a right to receive payment before the time fixed in the settlement agreement in 16_tc_244 aff’d 194_f2d_541 the tax_court held that an economic benefit or financial benefit is conferred to the taxpayer and as a result the taxpayer recognizes income under the economic_benefit_doctrine where money is place in trust for the taxpayer taxpayer is not required to do anything to earn such funds and the trust contained no restriction on taxpayer’s right to assign or otherwise dispose_of the money placed in trust under 289_f2d_20 5th cir and revrul_68_606 1968-c b a freely transferable readily marketable right to a future payment stream not subject_to setoffs is equivalent to cash and therefore is taxed at its fair_market_value when the right to such payment is received by a cash_basis taxpayer timing of income for federal_income_tax purposes generally the taxpayer’s method_of_accounting determines when an amount is treated as received for federal_income_tax purposes in the instant case taxpayer reports on the cash_receipts_and_disbursements_method of accounting for federal_income_tax purposes under the cash_receipts_and_disbursements_method of accounting all items which constitute gross_income whether in the form of cash property or services are to be plr-150850-07 reported as income in the taxable_year in which such items are actually or constructively received or where the taxpayer is conferred an economic benefit a actual receipt income is actually received when it is reduced to the taxpayer’s possession dominion or disposition see brooklyn gas under the non-qualified assignment taxpayer will not receive nor in any way possess or control the amount_paid to the assignee by the employer nor will taxpayer receive any property at the time the employer enters into the non-qualified assignment other than the contractual promise of the assignee to make the scheduled payments a mere unfunded unsecured promise to pay does not result in income to a taxpayer on the cash_receipts_and_disbursements_method of accounting revrul_60_31 1960_1_cb_174 and u s v christine oil gas co 269_f_458 cir thus the taxpayer shall not be viewed as being in actual receipt of cash or property when she enters into the settlement agreement and release with the employer or when the employer and the assignee enter into the non-qualified assignment b cash equivalency under the cash equivalency doctrine a cash_basis taxpayer may be treated as being in receipt of income if that taxpayer receives a promise or other contractual obligation that can readily be converted into cash by the taxpayer 289_f2d_20 5th cir rev’g and rem’g 32_tc_853 on remand 20_tcm_1134 the taxpayers in cowden were lessors under an oil gas and mineral lease who were entitled under the lease to deferred payments shortly after entering into the lease the taxpayers assigned their rights to the deferred payments in exchange for an amount which represented a normal market_discount from the amount of future payments they otherwise would have received the court stated we are convinced that if a promise to pay of a solvent obligor is unconditional and assignable not subject_to set- offs and is of a kind that is frequently transferred to lenders or investors at a discount not substantially greater than the generally prevailing premium for_the_use_of money such promise is the equivalent of cash and taxable in like manner as cash would have been taxable had it been received by the taxpayer rather than the obligation f 2d pincite under the non-qualified assignment the taxpayer will not be able to assign encumber or otherwise transfer her right to receive the periodic_payments both the settlement plr-150850-07 agreement and release executed by the employer and the taxpayer and the non- qualified_assignment executed by the employer and the assignee will provide that the taxpayer will have no right to modify the schedule of periodic_payments or to accelerate defer increase decrease anticipate sell assign or encumber any payment based upon the fact that the taxpayer’s right to payments under the non-qualified assignment will be neither assignable nor transferable the taxpayer’s limited right to payments shall not be treated as equivalent to cash although the non-qualified assignment between the employer and the assignee will provide for the assignee to fund its obligations by acquiring an annuity_contract the taxpayer will have no rights in the annuity_contract and thus will continue to possess only an unsecured and unfunded promise to pay the assignee’s purchase of an annuity_contract under which the assignee has all rights of ownership does not create a cash_equivalent right that ripens into a benefit of the taxpayer c constructive receipt a cash_basis taxpayer is in constructive of income as opposed to actual receipt when income although not actually reduced to a taxpayer’s possession is credited to his account set apart for him or otherwise made available so that he may draw upon it at any time or so that he could have drawn upon it during the taxable_year if notice of intention to withdraw had been given sec_1_451-2 of the regulations the phrase or otherwise made available was added to the regulation to make it clear that a taxpayer’s right to draw on income during the taxable_year even if it is not formally set apart or credited causes income to be constructively received revrul_66_45 1966_1_cb_95 a taxpayer will not have current income under the constructive_receipt_doctrine merely because he seeks deferral of payments as part of a negotiated settlement see 723_f2d_138 1st cir if however the taxpayer has a current right to receive all of the funds before a deferral mechanism is established current income cannot be avoided williams v united_states under the non-qualified assignment the taxpayer will not have a right to draw on or otherwise accelerate her receipt of the periodic_payments scheduled to be made by the assignee the amounts to be paid_by the assignee will come from its general assets which are subject_to claims of the creditors of the assignee the non-qualified assignment specifically provides that none of the periodic_payments may be accelerated deferred increased or decreased and may not be anticipated sold assigned or encumbered any attempts to do so will be void thus under the non-qualified assignment the taxpayer will have no ability to receive any periodic_payment either partially or in full before the time the assignee is scheduled make any payment the non-qualified assignment will be entered into only after a settlement agreement and release is negotiated between taxpayer and the plr-150850-07 employer during these negotiations the taxpayer’s payment rights will be established the negotiated settlement agreement and release will fix the taxpayer’s rights prior to the time when she has an unqualified right to demand immediate payment she will therefore not have a current right to receive a settlement payment before her right to receive periodic_payments under the settlement agreement is established under the settlement agreement and release and the non-qualified assignment taxpayer will be entitled to specified_payments only at specified times and the taxpayer will be prohibited from altering either the timing or the amount of any payments accordingly the taxpayer shall not be viewed as constructively receiving any of the applicable payments at any time before the assignee makes the periodic_payments in cash pursuant to the schedule set forth in the settlement agreement and release furthermore assignee’s purchase of an annuity_contract to fund its obligations under the non-qualified assignment does not amount to a setting apart or crediting of funds for the taxpayer’s benefit given that she will possess no rights under the annuity_contract childs no constructive receipt where settlement agreement stipulated that attorney’s rights under annuity policies acquired by assignment company to fund obligation to make periodic_payment of attorney’s contingent_fee arising from client’s settlement were no greater than rights of a general_creditor d economic benefit under the economic_benefit_doctrine a taxpayer on the cash_method_of_accounting may be treated as having received income in a year prior to actual or constructive receipt in certain limited circumstances see eg 16_tc_244 aff’d per curiam 194_f2d_541 6th cir a cash-basis taxpayer is taxed currently on the value of the economic benefit conferred when the taxpayer is assured the benefit of future payments even though such payments will not be made or made available to the taxpayer until subsequent taxable years a taxpayer is treated as receiving the current economic benefit of future payments when a payor unconditionally and irrevocably establishes a separate fund or trust of assets exclusively for the taxpayer’s benefit sproull t c pincite supra the economic_benefit_doctrine requires current inclusion in income of an amount irrevocably transferred to a_trust to be paid with earnings to an employee over the following two years or to his estate should he die earlier 64_tc_245 irish sweepstakes winnings irrevocably deposited with an irish court for the benefit of a minor sweepstakes winner are currently includible in income under the economic_benefit_doctrine revrul_67_203 1967_1_cb_105 neither the execution of the non-qualified assignment nor the purchase of an annuity_contract by the assignee to fund its obligation to the taxpayer shall be viewed as conferring a current economic benefit on the taxpayer after the execution of the non- qualified_assignment the taxpayer will possess only a mere promise to be paid although the identity of the promisor will have changed moreover no amount will be set_aside from which to make the scheduled payments nor will a separate fund be plr-150850-07 irrevocably and unconditionally set_aside for the benefit of the taxpayer furthermore taxpayer has no rights against the assignee other than that of a general_creditor based on the above neither the constructive_receipt_doctrine the cash equivalency doctrine nor the economic_benefit_doctrine shall apply to the taxpayer’s facts regarding the periodic_payments rulings based solely on the facts and representations submitted we conclude and rule as follows the taxpayer will not be in actual or constructive receipt of the periodic_payments until she receives the applicable cash payment the taxpayer will include each of the periodic_payments in her income in the year in which she receives such payment disclaimers and limitations this ruling is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed or implied regarding the deductibility of any amounts by employer under sec_1_461-4 of the regulations this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives plr-150850-07 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely christopher f kane branch chief branch associate chief_counsel income_tax accounting
